              Case 3:18-cr-00356-S Document 269 Filed 05/24/21                                    Page 1 of 2 PageID 3061
 AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Northern District
                                                         __________ Districtof
                                                                             ofTexas
                                                                                __________
                    United States of America                                       )
                               v.                                                  )
                   THOMAS D. SELGAS (01)
                                                                                   )   Case No. 3-18-CR-356-S
                                                                                   )
                               Defendant                                           )

                       SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE
       James C. Pennington, CPA, Attorney at Law
 To: P. O. Box 290730
       Kerrville, TX 78029




         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
 below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
 allows you to leave.
 Place of Appearance: United States District Court
                      1100 Commerce St
                                                                                       Courtroom No.:
                                                                                                        1632
                               Dallas, TX 75242                                        Date and Time:
                                                                                                        06/22/2021 10:00 am
            You must also bring with you the following documents, electronically stored information, or objects (blank if not
 applicable):
Information used to prepare 1040 tax returns for the year 1998, 1999, 2001, and 2002 for Michelle and Thomas Selgas.




           (SEAL)


 Date:
                                                                                       CLERK OF COURT


                                                                                                 Signature of Clerk or Deputy Clerk



 The name, address, e-mail, and telephone number of the attorney representing (name of party)                           Thomas D. Selgas
                                        , who requests this subpoena, are:
 Charles E. McFarland
 Attorney at Law
 338 Jackson Road
 New Castle, Kentucky 40050
 Off 502-845-2754
 Cell 502-232-5084
 mcfarlandc@bellouth.net
              Case 3:18-cr-00356-S Document 269 Filed 05/24/21                                          Page 2 of 2 PageID 3062
AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No. 3-18-CR-356-S

                                                                PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
                                                                              John T. Furlow
was received by me on (date)                                     .

          ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on (date)                                    ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                       .

My fees are $                                     for travel and $                                for services, for a total of $          0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc:




         Print                         Save As...                    Add Attachment                                                       Reset
